Citation Nr: 1631535	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right anterior tibial fasciotomy.

2. Entitlement to service connection for lumbago, claimed as a low back condition, to include as secondary to service-connected right anterior tibial fasciotomy.

3.  Entitlement to service connection for varicose veins of the right leg, claimed as secondary to service-connected right anterior tibial fasciotomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from January 1982 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a low back disability claimed as lumbago and service connection for right leg varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the increased rating period, right anterior tibial fasciotomy has been manifested by moderately severe disability of Muscle Group XII.  


CONCLUSION OF LAW

A 20 percent rating is warranted for right anterior tibial fasciotomy.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.55, 4.56, 4.73, Diagnostic Code (Codes) 5312.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, a June 2010 letter informed the Veteran of the evidence required to substantiate his claims for an increased rating for right anterior tibial fasciotomy and informed him of the Veteran's and VA's respective duties for obtaining evidence.  The letter fulfilled the notice requirements of Vazquez.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claim being decided.  The service treatment records and post-service treatment records identified by the Veteran have been obtained.  The Veteran had a VA examination in March 2010.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran has been afforded an adequate examination.  The examiner reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of right anterior fasciotomy.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) .

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Right Anterior Tibial Fasciotomy

Service connection for right anterior tibial fasciotomy was granted in an April 1989 rating decision, and a 10 percent rating was assigned from December 1988.  A claim for an increased rating was received in February 2010.  

Right anterior tibial fasciotomy is rated according to Diagnostic Code 5312, which pertains to disability of Muscle Group XII.  Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  A moderate muscle disability contemplates: a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service treatment record or other evidence of in-service treatment for the wound; or, a record of consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, a moderate muscle disability consists of: entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; some loss of deep fascia or muscle substance impairment of muscle tonus and loss of power; or, lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe muscle disability contemplates: a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; or, if present, evidence of inability to keep up with work requirements.  Objectively, a moderately severe muscle disability consists of: entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; or, tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side. 
38 C.F.R. § 4.56(d)(4). 

If present, the following are also signs of a severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

For VA rating purposes, the cardinal signs and symptoms of a muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service treatment records reflect that the Veteran was diagnosed with a fascial deficit of the right anterior tibialis.  In February 1983, he underwent anterior tibial fasciotomy of the right leg.  An April 1983 entry in the service treatment records noted a complaint of post-operative pain and weakness.  

A VA outpatient treatment record dated in May 2009 reflects that the Veteran reported cramps in his right foot and toes after prolonged driving or at night.

In a March 2010 statement in support of his claim, the Veteran noted that his symptoms included constant chronic pain, cramping and swelling of his right leg.  He stated that he had problems with weight bearing, standing and bending, fatigue, muscle impairment and loss of power.   

The Veteran had a VA examination in March 2010; he has not asserted a worsening of the disability at issue since that time.  The Veteran reported worsening tenderness and cramping.  The Veteran reported chronic tenderness, edema and decreased range of motion of the right ankle.  His current symptoms included pain, increased fatigability and weakness.  The Veteran reported weekly flare-ups of muscle injury residuals.  

Upon physical examination, the examiner noted an injury of the right anterior tibialis (Muscle Group XII).  The examiner noted that the Veteran's subjective complaints included difficulty with chores, activities, sports, exercise and driving due to tenderness.  The examiner noted 5/5 muscle strength.  The examiner indicated that there was tissue loss.  The examiner noted subjective complaints of numbness.  There was a normal monofilament examination from right ankle to calf.  There were no residuals of tendon or bone damage.  There was no muscle herniation and no loss of deep fascia or muscle substance.  There was no limitation of motion of any joint due to the muscle injury.  An x-ray of the right tibia was normal, with no fracture of dislocation.  The examiner described the current  severity of the Veteran's disability as moderate.  The examiner noted that there were significant occupational effects.  The Veteran was employed as a county transit manager and reported difficulty driving a work vehicle due to toe and calf cramping.  The examiner noted moderate impacts on chores, recreation and traveling and severe impacts on shopping, exercise and sports.  The examiner also noted that it was difficult to determine if the increase in tenderness and symptoms were from the fasciotomy (compartment syndrome) or it they were from the Veteran's morbid obesity.

In the substantive appeal dated in November 2011, the Veteran noted that he had frequent severe pain and constant cramping of the toes of the right foot and leg.  The Veteran noted that he was employed in the transit industry, and he stated that he was unable to drive for extended periods of time because his leg would swell up after an hour of driving.  He indicated that he was currently doing a desk job because of his right leg condition. 

After a review of the evidence, the Board finds that a 20 percent rating is warranted for the right anterior tibialis muscle disability under Diagnostic Code 5312.  
The Veteran's complaints during the appeal period more nearly approximate moderately severe muscle disability.  The evidence shows consistent complaints of cardinal signs and symptoms of muscles disability, such as loss of power and lowered threshold of fatigue in the affected muscle, and objective findings noted in the criteria characteristic of moderately severe muscle injury, such as loss of muscle tissue.  The  evidence shows an inability to keep up with work requirements due to his muscle disability.

The Board finds that severe muscle disability has not been shown during the appeal period.  This history and complaint does not show an injury resulting in shattered bone, open comminuted fracture, prolonged infection, or sloughing of soft parts.  There is no indication that the Veteran has ragged, depressed, or adherent scars, soft flabby muscles in the wound area, or severe impairment of strength, endurance, or coordinated movements.  Objective findings do not show adhesion of scars with epithelial sealing over bone, diminished muscle excitability, visible or measurable atrophy, adaptive contraction of an opposing group of muscles or other findings to warrant the assignment of a 30 percent disability rating under Diagnostic Code 5312 for severe impairment.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the Veteran's service-connected right anterior tibial fasciotomy.  The rating criteria for muscle injuries contemplate the Veteran's complaints related to his anterior tibialis disability, including pain, fatigability and loss of power.  The Board therefore finds that the schedular rating criteria are adequate to rate the Veteran's right anterior tibial fasciotomy, and referral for extraschedular consideration is not warranted.  
§ 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 20 percent rating is granted for right anterior tibial fasciotomy, subject to regulations governing the payment of monetary benefits.


REMAND

The Veteran claims service connection for a low back disability claimed as lumbago and varicose veins of the right leg secondary to service-connected right anterior tibial fasciotomy.

The Veteran had a VA examination in March 2010.  The VA examiner diagnosed bilateral varicose veins.  The examiner opined that varicose veins are less likely than not related to right anterior tibial fasciotomy.  The examiner did not address whether varicose veins are aggravated by service-connected right anterior tibial fasciotomy.

With regard to the claimed back disability, the examiner noted a normal back x-ray and normal range of motion.  There was minimal tenderness to palpation of spinal muscles of the lumbar region.  The examiner opined that a low back condition is less likely than not caused by or a result of right anterior fasciotomy.   The examiner did not address whether a low back condition is aggravated by service-connected right anterior tibial fasciotomy.

In El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013), the U.S. Court of Appeals for Veterans Claims held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  El-Amin, 26 Vet. App. at 141.  A remand is required to obtain an addendum opinion addressing aggravation.  

The most recent VA treatment records pertaining to varicose veins and a low back disability are dated in November 2011.  On remand, the AMC/RO should obtain any VA treatment records dated since November 2011 and associate the records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated since November 2011 and associate the records with the claims file.  

2. The claims file should be forwarded to the examiner who completed the March 2010 VA examination for preparation of a supplemental opinion.  The claims file must be made available to the examiner, and the examination report should indicate that the claims file was reviewed.  If the March 2010 VA examiner is not available, the opinion should be provided by a similarly qualified clinician.  A new VA examination should only be scheduled if deemed necessary by the examiner.   After a review of the claims file, the examiner should address the following questions:  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that current right leg varicose veins are proximately due to, or caused by, the Veteran's service-connected right anterior tibial fasciotomy.  

b) The examiner should provide an opinion as to whether  current right leg varicose veins are aggravated (permanently worsened) by the service-connected right anterior tibial fasciotomy.

The examiner should consider the Veteran's contention that varicose veins of the right leg are caused by poor circulation due to his service-connected fasciotomy.  See February 2010 statement.

c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a current lumbar spine disability, to include lumbago, is proximately due to, or caused by, the Veteran's service-connected right anterior tibial fasciotomy.  

d) The examiner should provide an opinion as to whether  a current lumbar spine disability is aggravated by the service-connected right anterior tibial fasciotomy.

The examiner should consider the Veteran's contention that his back disability is caused by putting more weight on his left leg in order to relieve pain in his right leg.  See February 2010 statement.

The examiner should provide a detailed rationale for the opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should explain why an opinion would require speculation.

3. Following the completion of the requested actions, the claims should be readjudicated.   If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


